internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-161694-01 date date taxpayer state date year target company x dear this is in response to your representative’s letter dated date requesting consent to taxpayer's revocation of its election under sec_831 of the internal_revenue_code effective tax_year additional information was submitted in letters dated date and date facts taxpayer is a state corporation and its principal business activity is the sale of fire wind and inland marine insurance taxpayer uses an accrual_method of accounting and files returns on a calendar_year basis company x was formed as a corporation under the laws of state on date company x’s principal business activity was the sale of fire wind and inland marine insurance in year target merged into company x pursuant to what taxpayer represents was a type_a_reorganization immediately following this merger company x changed its name to taxpayer pursuant to a type_f_reorganization at least ten years prior to the merger company x elected to be taxed only on its taxable_investment_income pursuant to sec_831 of the code the merger resulted in an increase in the geographical territory in which taxpayer operates and in the number of policyholders it covers soon after the merger many of taxpayer’s policies were changed to replacement policies and or rewritten to provide broader coverage since the merger taxpayer has incurred significant underwriting losses due to numerous storms and fires that have occurred in the geographical area in which taxpayer operates these losses have been exacerbated by an increase in the cost of repairs due to the increased demand for repairs in the areas affected by the storms and fires because of these losses taxpayer’s tax_liability since the merger has been greater than it would have been had its sec_831 election not been in effect law and analysis sec_831 of the code imposes a tax for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 of the code provides an alternative_tax to the tax imposed by sec_831 for certain insurance_companies the alternative_tax for these companies is a tax computed for each year by multiplying the taxable_investment_income defined in sec_834 of the company for the taxable_year by the rates in sec_11 sec_831 of the code provides that the alternative_tax applies to every insurance_company other than a life_insurance_company if i the company's net written premiums or if greater direct written premiums for the taxable_year exceed dollar_figure but do not exceed dollar_figure and ii the company elects the application of sec_831 the alternative_tax for the taxable_year sec_831 of the code provides that for purposes of part ii of subchapter_l insurance_companies except as provided in sec_844 a net_operating_loss as defined in sec_172 shall not be carried a to or from any taxable_year for which the insurance_company is not subject_to the tax imposed by sec_831 of the code or b to any taxable_year if between the taxable_year from which such loss is being carried and such taxable_year there is an intervening taxable_year for which the insurance_company was not subject_to the tax imposed by sec_831 of the code sec_831 of the code further provides regarding the effect of making an election to have sec_831 apply the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause i are met such an election once made may be revoked only with the consent of the secretary the two sentences quoted above from sec_831 of the code were not in sec_831 as originally added to the code by sec_1024 of the tax_reform_act_of_1986 pub_l_no these sentences were added to the code by section f of the technical_and_miscellaneous_revenue_act_of_1988 tamra pub_l_no the change to sec_831 of the code was retroactively effective for tax years beginning after date the same effective date as applicable to the rest of sec_831 see sec_1019 of tamra and sec_1024 of the tax_reform_act_of_1986 the senate_finance_committee offered the following explanation for the two sentences added to sec_831 by section f of tamra the bill clarifies that the election to be taxed only on investment_income once made and so long as the requirements for the election are met may be revoked only with the consent of the secretary this clarification reflects congress’ intent that the election not be used as a means of eliminating tax_liability eg by making the election only for years when the taxpayer does not have net operating losses but rather as a simplification for small companies s rep no 100th cong 2d sess as indicated above since its merger with target the character of taxpayer’s business has changed significantly in the geographic area covered by its policies the nature of its policies and the costs it must incur to meet its obligations under its policies in view of the foregoing taxpayer requests that consent be granted to revoke its sec_831 election taxpayer represents that it will not make an election under sec_831 to be taxed on only its investment_income for any of the first five taxable years following the year to which the consent relates conclusion consent is hereby granted to taxpayer to revoke its sec_831 election effective tax_year caveats no opinion is expressed under other sections of the code and income_tax regulations that may also be applicable the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns to be filed by taxpayer with respect to the taxable_year with respect to which this consent is granted and the next succeeding five taxable years pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products
